                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

KENNETH L. MCCLINTOCK, JR.,                    CIV. NO. 19-00149 JMS-RT

                          Petitioner,          ORDER (1) DISMISSING
                                               PETITION UNDER 28 U.S.C.
                       vs.                     § 2254 FOR WRIT OF HABEAS
                                               CORPUS BY A PERSON IN
STATE OF HAWAII,                               STATE CUSTODY; AND
                                               (2) DENYING CERTIFICATE OF
                         Respondent.           APPEALABILITY



          ORDER (1) DISMISSING PETITION UNDER 28 U.S.C.
   § 2254 FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE
  CUSTODY; AND (2) DENYING CERTIFICATE OF APPEALABILITY

                              I. INTRODUCTION

            Before the court is pro se Petitioner Kenneth L. McClintock, Jr.’s

(“McClintock” or “Petitioner”) “Writ of Habeas Corpus, Motion for 704-404

Evaluation, Letter to Defense Council [sic],” which the court construes as a

Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State

Custody (“Petition”). ECF No. 1. Petitioner claims that Respondent State of

Hawaii (the “State”) has violated his constitutional rights by denying him due

process in connection with court hearings concerning his temporary commitment

to the Hawaii State Hospital (“HSH”) and subjected him to “cruel punishment” in

connection with his Order of Conditional Release, entered in conjunction with his
Judgment of Acquittal, in State v. McClintock, Cr. No. 1PC131000590.1

Petitioner seeks a court order releasing him from the HSH and discharging him

from the Order of Conditional Release.

               Because it plainly appears from the face of the Petition that

Petitioner’s claims are unexhausted, the Petition and this action are DISMISSED

without prejudice pursuant to Rule 4 of the Rules Governing Section 2254 Cases in

the United States District Courts.2 Any request for a certificate of appealability is

DENIED.

                                     II. BACKGROUND

A.     Factual Background

               On December 23, 2014, Petitioner was found not guilty by reason of

insanity and a Judgment of Acquittal and Conditional Release was entered in the

State of Hawaii Circuit Court of the First Circuit. See http://jimspss1.courts.state.

hi.us:8080/eCourt/ECC/CaseSearch.iface (“e-Court Kokua”) (12/23/2014) (last



       1
         Section 2254 review is available “to challenge the legality of a state court order of civil
commitment . . . .” Duncan v. Walker, 533 U.S. 167, 176 (2001); see Huftile v. Miccio-Fonseca,
410 F.3d 1136, 1139-40 (9th Cir. 2005) (“It is well established that detainees under an
involuntary civil commitment scheme . . . may use a § 2254 habeas petition to challenge a term
of confinement.”).
       2
          In addition to the lack of exhaustion, it also appears that the Petition would be subject to
dismissal under Younger v. Harris, 401 U.S. 37 (1971). See Babinski v. Voss, 323 F. App’x 617
(9th Cir. 2009); Napoleon v. Haw. Cmty. Corr. Ctr., 2018 WL 5020024, at *3 (D. Haw. Oct. 16,
2018).


                                                  2
visited Aug. 1, 2019). 3 On February 13, 2019, Petitioner was taken into custody

for allegedly violating his conditional release, and is being held temporarily at the

HSH pending further state-court hearings. See id. According to the docket, the

pending hearings are to address both conditional release reviews and the State’s

motion to revoke Petitioner’s conditional release. Id. The next review hearing is

scheduled for August 13, 2019. Id.

                Meanwhile, on March 25, 2019, Petitioner filed the instant Petition

alleging that the original June 13, 2013 motion for a mental examination, brought

pursuant to Hawaii Revised Statutes (“HRS”) § 704-404, is invalid and therefore,

“all subsequent actions [are] invalid and unlawful.” ECF No. 1 at PageID #1-2.

That is, Petitioner contends that because the motion for a mental examination was

allegedly defective, the resulting Order of Conditional Release is invalid.

Petitioner further contends that because “conditional release is indefinite,” it is “a

cruel punishment.” Id. at PageID #14. Petitioner alleges that he has not been able

to challenge these matters “due to the disfunctional [sic] nature of circuit court.”

Id. at PageID #2.


       3
         The court takes judicial notice of the state-court docket in State v. McClintock, Cr.No.
1PC131000590. See Fed. R. Evid. 201 (allowing judicial notice of facts that are generally
known within the court’s territorial jurisdiction or can be readily determined from sources whose
accuracy cannot reasonably be questioned); see also Trigueros v. Adams, 658 F.3d 983, 987 (9th
Cir. 2011) (stating that the court “may take [judicial] notice of proceedings in other courts, both
within and without the federal judicial system, if those proceedings have a direct relation to
matters at issue”) (citations omitted).

                                                 3
              Further, Petitioner alleges that since February 13, 2019, he has “had 4

revocation [of conditional release] hearings,” but he has “not been present at a

single one.” Id. at PageID #7. More specifically, Petitioner alleges that despite his

requests to be physically present in the courtroom for such hearings, “they had a

video hearing and [he] did not attend.” Id. at PageID #10. 4 Petitioner contends

that because he can neither speak to his counsel nor read the doctor’s report during

video hearings, such hearings violate his right to due process. Id. at PageID #11.

Petitioner’s current counsel allegedly “refuses to file an appeal” because Petition

“do[es] not have a right to be in the courtroom.” Id. at PageID #11-12.

              As a result, Petitioner claims that the State has denied him due process

in connection with court hearings regarding his custody and commitment to the

HSH and subjected him to cruel punishment in connection with the Order of

Conditional Release. Petitioner seeks an order releasing him from the HSH and

discharging him from the Order of Conditional Release. See id. at PageID #14.

B.     Procedural Background

              Petitioner filed the instant Petition on March 25, 2019. ECF No. 1.

The State filed a Response on June 3, 2019, asserting that Petitioner failed to

exhaust state remedies, and a Supplemental Response on June 5, 2019. ECF Nos.


       4
        According to the state-court docket, Petitioner was physically present during the
February 13, 2019 conditional release review hearing, but declined to appear by video for further
review hearings on February 19, 2019, April 23, 2019, and June 18, 2019. See e-Court Kokua.
                                                4
6-7. Petitioner filed Replies on June 12 and 14, 2019. ECF Nos. 8-9. Pursuant to

Local Rule 7.2(d), the court finds this matter suitable for disposition without a

hearing.

                             III. LEGAL STANDARDS

             Rule 4 of the Rules Governing Section 2254 Cases (Habeas Rule 4)

requires the court to dismiss a habeas petition “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the

district court.” A federal district court may consider a habeas petition from a state

petitioner “only on the ground that he is in custody in violation of the Constitution

or law or treaties of the United States.” 28 U.S.C. § 2254(a). And as a matter of

comity, a federal court will not entertain a habeas petition unless the petitioner has

exhausted the available state remedies on every ground presented, either through

direct appeal or collateral proceedings. See 28 U.S.C. § 2254(b), (c); Rose v.

Lundy, 455 U.S. 509, 515-16 & n.7 (1982). The comity doctrine is codified in the

habeas statute, which provides that habeas relief shall not be granted unless the

petitioner has (1) “exhausted” the available state court remedies, (2) shown that

there is an “absence of available State corrective process,” or (3) shown that

“circumstances exist that render such process ineffective to protect the rights of the

applicant.” 28 U.S.C. § 2254(b)(1). The statute further provides that a petitioner




                                            5
has not exhausted available state remedies “if he has the right under the law of the

State to raise, by any available procedure, the question presented.” 28 U.S.C.

§ 2254(c).

             Proper exhaustion requires that the petitioner’s contentions be fairly

presented to the state courts, Ybarra v. McDaniel, 656 F.3d 984, 991 (9th Cir.

2011), and disposed of on the merits by the highest state court with authority to

review them, Greene v. Lambert, 288 F.3d 1081, 1086 (9th Cir. 2002). The

petitioner has the burden of demonstrating that he has exhausted available state

remedies. See, e.g., Williams v. Craven, 460 F.2d 1253, 1254 (9th Cir. 1972) (per

curiam); Rollins v. Superior Court of L.A, 706 F. Supp. 2d 1008, 1011 (C.D. Cal.

2010). A dismissal solely for failure to exhaust is not a dismissal on the merits,

Howard v. Lewis, 905 F.2d 1318, 1322-23 (9th Cir. 1990), and does not bar a

petitioner from returning to federal court after exhaustion of state remedies.

                                IV. DISCUSSION

             Petitioner admittedly has failed to exhaust his state judicial remedies.

Petitioner concedes that he has not filed a motion or habeas petition in state court

seeking release and discharge based on the alleged constitutional violations. See

ECF No. 1 at PageID #2, 11. The State also contends that Petitioner has failed to

exhaust his state remedies, and the state-court docket lacks evidence of exhaustion.




                                          6
In addition, as discussed below, Petitioner fails to establish either exception to the

exhaustion requirement.

A.     State Corrective Process

              Petitioner does not allege that there is an absence of available state

corrective process to obtain discharge from the HSH and from the Order of

Conditional Release. See 28 U.S.C. § 2254(b)(1). Nor could he. Under Hawaii

law, “[a]ny person granted conditional release pursuant to [HRS] chapter [704]

shall continue to receive mental health or other treatment and care deemed

appropriate by the director of health until discharged from conditional release.”

HRS § 704-413(1). A person who wishes to be discharged from conditional

release “may apply to the court ordering the conditional release . . . on the ground

that the person is no longer affected by a physical or mental disease, disorder, or

defect and may be discharged . . . without danger to the person or to others.” HRS

§ 704-413(3).

              If, however, at any time, “the court determines, after hearing

evidence, that: (a) [t]he person is still affected by a . . . mental disease, disorder, or

defect, and the conditions of release have not been fulfilled; or (b) [f]or the safety

of the person or others, the person’s conditional release should be revoked, the

court may . . . order the person to be committed to the custody of the director of

health, subject to discharge or release in accordance with the procedure prescribed

                                            7
in section 704-412.” HRS § 704-413(4). A committed person who wishes to be

discharged may, “after the expiration of sixty days following the revocation of

conditional release pursuant to section 704-413, . . . apply to the court from which

the person was committed for an order of discharge upon the ground that the

person is no longer affected by a . . . mental disease, disorder, or defect,” or even if

“still affected . . . the person may be released without danger to self or to the

person or property of others.” HRS § 704-412(2).

             Following an application pursuant to either § 704-412 or § 704-413,

the court must hold a hearing and render a decision within sixty days, except that

“for good cause the court may extend the sixty-day time frame upon the request of

the director of health or the person.” HRS §§ 704-412(3); 704-713(5).

             Petitioner does not allege that he submitted an application for

discharge from HSH or from conditional release in accordance with HRS chapter

704, let alone that he appealed any denial of such application to the Hawaii

Supreme Court. Nor does he allege that the process set forth in HRS chapter 704

does not apply to his circumstances.

B.    Circumstances Rendering State Corrective Process Ineffective

             Rather, Petitioner claims that he was unable to seek release and

discharge “due to the disfunctional [sic] nature of circuit court in all matters

pertaining to HRS [chapter] 704 proceedings” and because his counsel refuses to

                                           8
file an appeal. Id. at PageID #2, 11. That is, Petitioner essentially contends that

“circumstances exist that render [the state corrective process] ineffective to

protect” his constitutional rights. 28 U.S.C. § 2254(b)(1). But Petitioner fails to

assert factual allegations establishing such circumstances.

               First, Petitioner alleges that the July 1, 2013 hearing on the motion for

mental examination should have been before a different judge and was “obviously

scripted judging from the ‘ohs’ and ‘ahs.’” ECF No. 1 at PageID #3-5. These

conclusory allegations fail to demonstrate that the state court is “dysfunctional,” or

more importantly, that the remedies set forth in HRS chapter 704 are ineffective to

protect his rights.

               Second, Petitioner alleges that he “demand[ed] discharge,” but his

request was denied. ECF No. 1 at PageID #8. Petitioner does not allege how the

denial of his request, which he does not allege was made in accordance with HRS

chapter 704, renders the whole process set forth in HRS chapter 704 ineffective to

protect his rights. 5

               Third, Petitioner complains generally about the actions of counsel.

For example, Petitioner alleges that: (1) in 2013, his counsel moved for a mental

examination without his authorization, id. at PageID #12; (2) at the February 13,


       5
         Further, Petitioner does not allege that he appealed any court order denying his request
for discharge.

                                                9
2019 hearing, counsel for the Department of Health barred a nurse to whom

Petitioner had issued a subpoena duces tecum for his “progress report documents”

from “enter[ing] the courtroom,” and instead “delivered the progress report

documents [to the court herself],” id. at PageID #9-10; (3) at that same February

13, 2019 hearing, “the prosecution” filed a “request for a bench warrant

. . . 3 minutes late on the false information that [Petitioner] had eloped and had

been discharged,”6 id. at PageID #10; and (4) Petitioner’s current counsel “refuses

to file an appeal” claiming that Petitioner does “not have a right to be in the

courtroom,” id. at PageID #11-12.

               Petitioner does not explain how these actions by counsel support his

contention that circumstances render ineffective the corrective remedies set forth in

HRS chapter 704. Neither Hawaii law nor such actions by counsel prevent

Petitioner from submitting an application pursuant to HRS chapter 704 to the court

himself. That is, none of the alleged actions by counsel show that the remedies set

forth in HRS chapter 704 are ineffective to protect Petitioner’s rights.

               In sum, Petitioner’s habeas claims are unexhausted because Petitioner

concedes that he failed to exhaust state judicial remedies, and he fails to


       6
          Petitioner appears to concede that he did in fact violate conditions of his conditional
release. Despite alleging that the court ordered him to be taken into custody based on “false
information” that Petitioner had eloped from his residential facility, Petitioner concedes that to
alleviate side effects from his medication, between February 4-6, 2019, he “began leaving the
residential facility at unauthorized times to smoke tobacco and then marijuana to relieve the
pain.” Id. at PageID #8-9.
                                                 10
demonstrate that the process set forth in HRS chapter 704 is not available, or that

circumstances exist that render that process ineffective. See 28 U.S.C.

§ 2254(b)(1).

              A federal court must dismiss a habeas petition if all of its claims are

unexhausted. Coleman v. Thompson, 501 U.S. 722, 731 (1991) (“This Court has

long held that a . . . habeas petition should be dismissed if the [petitioner] has not

exhausted state remedies as to any of his federal claims.”); Rose, 455 U.S. at 510.

That is, once a court determines that a habeas petition contains only unexhausted

claims, it may dismiss the petition for failure to exhaust. Rasberry v. Garcia, 448

F.3d 1150, 1154 (9th Cir. 2006).

              Accordingly, because Petitioner failed to exhaust his claims, the

Petition and this action are DISMISSED without prejudice to Petitioner pursuing a

federal challenge to his Order of Conditional Release and/or his commitment to the

HSH after his claims are exhausted in the state courts.

                    V. CERTIFICATE OF APPEALABILITY

              Rule 11(a) of the Rules Governing Section 2254 Cases requires a

district court to rule on whether a petitioner is entitled to a certificate of

appealability when it enters a final order adverse to the applicant. See also Fed. R.

App. P. 22(b). Reasonable jurists would not find the dismissal of the Petition as




                                            11
unexhausted as debatable or wrong. See Gonzalez v. Thaler, 565 U.S. 134, 141

(2012).

                                  VI. CONCLUSION

              Based on the foregoing, the Petition Under 28 U.S.C. § 2254 for a

Writ of Habeas Corpus is DISMISSED as unexhausted. This dismissal is without

leave to amend in this action, but without prejudice to raising these claims in a new

action after they have been fully exhausted in the state courts. In addition, any

certificate of appealability is DENIED. The Clerk of Court is directed to enter

judgment and close the case.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, August 1, 2019.




                                              /s/ J. Michael Seabright
                                             J. Michael Seabright
                                             Chief United States District Judge




McClintock v. State of Haw., Civ. No. 19-00149 JMS-RT, Order (1) Dismissing Petition Under
28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody; and
(2) Denying Certificate of Appealability


                                            12
